Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 December 2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 16 December 2020 have been fully considered but they are not persuasive. Applicant argues that the meander-shaped structure of Enning (US 10367241 B2) does not read on the amended independent claims. This is not persuasive because shown in the examiner annotated figure 6 of Enning, the coolant flowing through the first and second coolant supply channels does flow solely in a first longitudinal direction (specifically vertically upwards in the examiner annotated figure 6) and the coolant does flow from the first coolant channel (the left hand coolant supply channel for example) to the return cap where the coolant flows perpendicular to the longitudinal direction (continuing horizontally right, see the highlighted right pointing arrow in examiner annotated figure 6) from the first coolant channel in a first direction (horizontally right) through the passageway to the central coolant return channel wherein the coolant flows in the central coolant return channel in a second longitudinal direction that is opposite the first longitudinal direction (vertically downward towards the coolant outlet 9). Therefore, the claim as amended is still met by Enning in combination . 

Response to Amendment
 	In view of applicant’s amendments to Claims 1, 2, 7 and 21, the objections of record to these claims are overcome.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Enning (US 10,367,241 B2) in view of Sugihara (US 2019/0234289 A1), both of record.
Regarding Claim 1, Enning teaches a battery assembly for a vehicle (receiving device 1, see column 6 lines 14-15 regarding use in a vehicle), the battery assembly comprising: a battery pack having a plurality of cells arranged in rows of cells (energy storage components 2, see figure 4 regarding rows); a platform supporting the battery pack (receiving part 3, see again figure 4); a tube including sidewalls and inner walls extending in the longitudinal direction (coolant channel structure 6), the sidewalls and inner walls defining first and second coolant supply channels on opposite lateral sides of a central coolant return channel (see examiner annotated figure 6 below, noting that the boundaries of the claimed first and second coolant supply channels, return channel and return cap are not explicitly required by the claim; thus they may be chosen arbitrarily as done by the examiner below in the annotated figure 6), wherein the sidewalls face the rows of cells (see again figure 4 and compare with figure 7 showing that the coolant supply channels 6 including the claimed walls face the energy storage units 2); and a return end cap provided on one end of the tube that defines a passageway through which 

    PNG
    media_image1.png
    489
    773
    media_image1.png
    Greyscale


However, Sugihara teaches a hybrid vehicle including a device cooling system for a battery (circulation circuit 31), which circulates coolant between a radiator, a battery and a motor ([0006]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the coolant circulation system of Sugihara could be integrated with the specific battery coolant channels of Enning in order to efficiently utilize cooling fluid in an electric vehicle application. Further, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to orient the battery module of Enning such that the vertical direction as seen in Enning figure 6 aligns with the front to rear (i.e. driving) direction of the vehicle taught by Sugihara, particularly aligning the coolant inlet (8) and coolant outlet (9) of Enning with the front of the vehicle in order to connect the radiator (11, 32) to the battery with the shortest connection, thereby allowing for minimal temperature changes between the radiator and the battery module.
Regarding Claim 2, Enning further teaches a plurality of cooling fins (walls of receiving part 12) assembled to the tube (coolant channel structure 6) between a pair of battery cells (energy storage cells 2a, see figure 4) to absorb heat from the cells and transfer heat to the first and second coolant supply channels (the examiner notes that this recitation is an intended use limitation, and since Enning teaches that the receiving part 12 is made of thermally conductive materials including metallic die cast aluminum, magnesium or corresponding metallic alloys, see column 7 lines 31-33, this feature would be expected to be met by Enning). 
Claim 3, Enning further teaches a port end (end of coolant supply channel 6 closest to coolant inlet 8 and coolant outlet 9) and a return end (end of coolant supply channel 6 closest to the return end cap as indicated in examiner annotated figure 6 above) with openings at the return end between each of the first and second coolant supply channels and the central coolant return channel (the serpentine portion of coolant supply channel 6 acting as the claimed openings). 
Regarding Claim 4, Enning further teaches a first cap attached to a first end of the tube (curved portion of coolant channel structure 6 closest to coolant inlet and outlet 8 and 9 acts as first cap) including first and second inlet ports opening into the first and second coolant supply channels (coolant inlet 8, note that there may be "at least one" coolant inlet, col. 2 lines 44-49 thereby reading on the claimed first and second as a simple duplication of parts, see MPEP 2144.04 VI B) and an outlet port opening into the central coolant return channel (coolant outlet 9).
Regarding Claims 5 and 6, as in Claim 1, Enning does not teach the claimed coolant circulation system.
However, Sugihara further teaches that the circulation circuit (31), which reads on the claimed coolant loop, cools both the battery and a heat source apparatus including a motor (figure 2, connection apparatus 50).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the coolant circulation system of Sugihara could be integrated with the specific battery coolant channels of Enning in order to efficiently utilize cooling fluid in an electric vehicle application. 
Regarding Claim 7, Enning further teaches that at least one of the sidewalls (coolant channel structure 6) includes a plurality of longitudinally (vertical direction as seen in figure 6) extending ribs (walls of receiving part 12) on at least one side (side adjacent to the cover element 10) of the at least one sidewall.
Claim 8, Enning further teaches “at least one receiving part” (see column 1 lines 18-21). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to duplicate the receiving part to accommodate multiple battery modules (MPEP 2144.04 VI B), resulting in a second tube as claimed.
Regarding Claim 21, Enning teaches a battery assembly for a vehicle (receiving device 1, see column 6 lines 14-15 regarding use in a vehicle), the battery assembly comprising: a battery pack having a plurality of cells arranged in rows of cells (energy storage components 2, see figure 4 regarding rows); at least one tubular member extending in a longitudinal direction (coolant channel structure 6), the tubular member having first and second sidewalls on opposite lateral sides of the tubular member and first and second inner walls spaced from the sidewalls, wherein the tubular member defines first and second coolant supply channels between the first and second sidewalls and the first and second inner walls, respectively (see examiner annotated figure 6 above noting that the boundaries of the claimed first and second coolant supply channels, return channel and return cap are not explicitly required by the claim; thus they may be chosen arbitrarily as done by the examiner above in the annotated figure 6); and an end cap provided on one end of the tubular member defining at least part of a passageway, wherein coolant flows through both of the coolant supply channels solely in a first longitudinal direction (vertically upward as highlighted below in examiner annotated figure 6) to the end cap, coolant flows through the end cap perpendicular to the longitudinal direction at one end of the tubular member (horizontally as highlighted below in examiner annotated figure 6) from the at least one tubular member and into the coolant return channel, and coolant flows solely in a second longitudinal direction opposite the first longitudinal direction (vertically downward as highlighted below in examiner annotated figure 6) through the coolant return channel.
Enning does not teach that the vehicle that the claimed battery assembly is adapted to is driven in a longitudinal vehicle direction, nor does Enning teach that the sidewalls and inner walls are aligned 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the coolant circulation system of Sugihara could be integrated with the specific battery coolant channels of Enning in order to efficiently utilize cooling fluid in an electric vehicle application. Further, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to orient the battery module of Enning such that the vertical direction as seen in Enning figure 6 aligns with the front to rear (i.e. driving) direction of the vehicle taught by Sugihara, particularly aligning the coolant inlet (8) and coolant outlet (9) of Enning with the front of the vehicle in order to connect the radiator (11, 32) to the battery with the shortest connection, thereby allowing for minimal temperature changes between the radiator and the battery module.
Regarding Claim 22, Enning further teaches a platform supporting the battery pack (receiving part 3, see again figure 4), wherein the tubular member is attached to the platform.
As in Claim 21, Enning does not teach that the longitudinal direction of the battery assembly is oriented the same as the longitudinal (i.e. driving) direction of the vehicle. Therefore, Enning does not teach that the tubular member is oriented to reinforce the platform against frontal impacts.
However, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to orient the battery module of Enning such that the vertical direction as seen in Enning figure 6 aligns with the front to rear (i.e. driving) direction of the vehicle taught by Sugihara, particularly aligning the coolant inlet (8) and coolant outlet (9) of Enning with the front of the vehicle in order to connect the radiator (11, 32) to the battery with the shortest connection, thereby 
Regarding Claim 23, Enning further teaches a plurality of cooling fins (walls of receiving part 12) assembled to the tubular member adjacent to the first and second coolant supply channels (coolant channel structure 6), wherein cooling fins are disposed between a pair of the plurality of cells (energy storage cells 2a, see figure 4) to absorb heat from the cells and transfer heat to the first and second coolant supply channels (the examiner notes that this recitation is an intended use limitation, and since Enning teaches that the receiving part 12 is made of thermally conductive materials including metallic die cast aluminum, magnesium or corresponding metallic alloys, see column 7 lines 31-33, this feature would be expected to be met by Enning). 
Regarding Claim 24, Enning further teaches a port end (end of coolant supply channel 6 closest to coolant inlet 8 and coolant outlet 9) opposite the one end (end of coolant supply channel 6 closest to the return end cap as indicated in examiner annotated figure 6 above), wherein the tubular member defines the passageway at the one end between the first coolant supply channel and the coolant return channel, and wherein the tubular member defines a second passageway between the second coolant supply channel and the coolant return channel (the serpentine portion of coolant supply channel 6 defining the claimed passageways). 
Regarding Claim 25, Enning further teaches a second end cap attached to a second end of the tubular member (end of coolant supply channel 6 closest to coolant inlet 8 and coolant outlet 9) that is opposite the one end of the tubular member (end of coolant supply channel 6 closest to the return end cap as indicated in examiner annotated figure 6 above), wherein the second end of the tubular member includes first and second inlet ports opening into the first and second coolant supply channels (coolant inlet 8, note that there may be "at least one" coolant inlet, col. 2 lines 44-49 thereby reading on the 
Regarding Claims 26 and 27, as in Claim 21, Enning does not teach the claimed coolant circulation system.
However, Sugihara further teaches that the circulation circuit (31), which reads on the claimed coolant loop, cools both the battery and a heat source apparatus including a motor (figure 2, connection apparatus 50). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the coolant circulation system of Sugihara could be integrated with the specific battery coolant channels of Enning in order to efficiently utilize cooling fluid in an electric vehicle application. 
Regarding Claim 28, Enning further teaches that the first and second sidewalls (coolant channel structure 6) each include a plurality of longitudinally (vertical direction as seen in figure 6) extending ribs (walls of receiving part 12) on at least one side (side adjacent to the cover element 10) of the first and second sidewall.
Regarding Claim 29, Enning further teaches “at least one receiving part” (see column 1 lines 18-21). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to duplicate the receiving part to accommodate multiple battery modules (MPEP 2144.04 VI B), resulting in a second tube as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723